                 Case: 1:19-cv-05023 Document #: 11 Filed: 09/06/19 Page 1 of 1 PageID #:142

                                                         AFFIDAVIT OF SERVICE

 Case:         Court;                                                   County:                           Job:
  19-CV-       UNITED STATES DISTRICT COURT NORTHERN DISTRICT           Cook, IL                          3722388
 5023          OF ILLINOIS
 Plaintiff /Petitioner;                                                 Defendant / Respondent:
 RooR Internation BV and Sream, Inc                                     CIRCLE S MART and ISSAM BATNIJ
 Received by:                                                           For:
 LawLabs, LLC                                                           The Ticktin Law Group, PLLC

 To be served upon:
 CIRCLE S MART R/A 155AM BATNIJ

1, Maliha Iqbal, being duly sworn, depose and say: 1 am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where seryjce was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein


Recipient Name / Address: CIRCLE S MART R/A ISSAM BATNIJ, Company: 4754 W, North Ave, Chicago, IL 60614

Manner of Service: Registered Agent, Sep 5, 2019, 11;19 am CDT
Documents; Summons, Amended Complaint, Exhibits, MIDP & Standing Orders


Additional Comments:
1) Successful Attempt: Sep 5, 2019, 11:19 am CDT at Company: 4754 W. North Ave, Chicago, IL 60614 received by CIRCLE S MART R/A ISSAM
BATNIJ, Ethnicity: Middle^Eastem; lender: Male; Height: 5'10"; Hair: Black; Eyes; Brown; Other: Wearing glasses and checkered blue shirt.;




                                            09/05/19
Malihalq^a! ^                               Date


LawLabs, LLC
3033 N dark St
Chicago, IL 60657
